DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blok et al. (US 2016/0264689).
Blok et al. disclose a composition comprising an elastomer, filler and silane-functionalized hydrocarbon polymer modifier, which may be vulcanized (abstract, [0052]-[0056], [0094]-[0108], [0144]).
The limitations of claim 2 can be found in Blok et al. at [0052] and [0060], where it discloses the hydrogenated terpenes and natural rubber.
The limitations of claims 3, 4 and 13 can be found in Blok et al. at [0108], where it discloses the structure.
The limitations of claim 5 can be found in Blok et al. at [0060] and [0068], where it discloses the polycyclopentadiene and piperylene.
The limitations of claim 6 can be found in Blok et al. at [0108], where it discloses the structure with sulfide.
Blok et al. at [0094], where it discloses the hydroxyl or alkoxy.
The limitations of claims 8 and 9 can be found in Blok et al. at [0081], where it discloses the molecular weight greater than 600.
The limitations of claim 10 can be found in Blok et al. at [0115], where it discloses the silica.
The limitations of claim 11 can be found in Blok et al. at [0159], where it discloses the coupling of resin to silica.
The limitations of claim 12 can be found in Blok et al. at [0103] and [0105], where it discloses the various silane such as epoxycyclohexylethyltrimethoxysilane or ureido silane.
The limitations of claim 14 can be found in Blok et al. at [0052], where it discloses the polyisoprene rubber.
The limitations of claim 15 can be found in Blok et al. at [0157], where it discloses the hoses and belts.

4.	Claims 1, 3, 4, 6, 10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durairaj et al. (US 2004/0241331).
Durairaj et al. disclose a vulcanizable rubber composition comprising a rubber component, a silane-modified phenolic resin, and a reinforcing material (reads on filler) (claims 29 and 33).
The limitations of claims 3, 4 and 13 can be found in Durairaj et al. at claim 29, where it discloses the structure.
Durairaj et al. at claim 29, where it discloses the structure with sulfide.
The limitations of claim 10 can be found in Durairaj et al. at Table 1], where it discloses the sulfur.
The limitations of claim 14 can be found in Durairaj et al. at claim 32, where it discloses the polyisoprene rubber.
The limitations of claim 15 can be found in Durairaj et al. at [0157], where it discloses the tire and belts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 

/HUI H CHIN/Primary Examiner, Art Unit 1762